Citation Nr: 0614153	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel



INTRODUCTION

The veteran retired from active service in August 1985 after 
more than 18 years of active duty.  The veteran died in 
January 2002 and the appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Winston-Salem, North Caroline 
Regional Office (RO).  The appellant perfected an appeal as 
to the issue of entitlement to service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in January 2002; the immediate cause of 
the veteran's death as shown on the death certificate was 
aspiration pneumonia; hepatoencephalopathy and cirrhosis were 
listed as conditions leading to the immediate cause of death 
and alcohol (ETOH) was listed as underlying cause (disease or 
injury that initiated events resulting in death); an autopsy 
was not performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The evidence shows that the veteran's pneumonia, 
hepatoencephalopathy and cirrhosis did not have its onset 
during service, cirrhosis of the liver did not develop within 
one year of his discharge, and is not otherwise related to a 
disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)

VA satisfied its duty to notify by means of an August 2003 
letter from the AOJ to the appellant which informed her of 
what evidence was required to substantiate the claim and of 
her and the VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  That letter 
specifically noted that veteran's final hospital summary 
needed to be obtained and requested that the appellant 
provide the appropriate release form to obtain those records.  
Those records were obtained and associated with the claims 
folder.  The record also includes September 2003 and January 
2004 statements of the appellant indicating that she had no 
additional evidence to submit.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of an effective date, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, any question as to the 
appropriate effective date to be assigned is rendered moot.


II.  Service connection for the cause of the veteran's death

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. § 
1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  Although there 
are primary causes of death that by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a 
reasonable basis to hold that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R.  §§ 3.303, 3.307, 3.309.  
Where a veteran who served for 90 days or more during a 
period of war (or during peacetime after December 31, 1946) 
develops cirrhosis of the liver to a compensable degree 
within one year after separation from service, the disease 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307, 3.309.

The immediate cause of the veteran's death as shown on the 
death certificate was aspiration pneumonia that had its onset 
8 hours prior to death.  Hepatoencephalopathy, which had its 
onset 5 days prior to death, and cirrhosis, which had its 
onset 5 years prior to death, were listed as conditions 
leading to the immediate cause of death.  Alcohol (ETOH) was 
listed as underlying cause (disease or injury that initiated 
events resulting in death).  No autopsy was performed.

The service medical records are negative for findings or 
diagnoses of pneumonia, hepatoencephalopathy or cirrhosis of 
the liver in service.  The appellant asserted in August 2003, 
that at the time of the veteran's retirement physical in 
1985, it was noted by the doctor that he had a weak liver.  A 
review of the retirement examination report dated in June 
1985 shows that the clinical evaluation of all systems was 
normal.  The only defects noted were triglycerides 1004 and 
cholesterol 217, but no diagnoses were noted.  At the time of 
the examination, the veteran did not report a history of any 
liver trouble and the examiner noted only that the veteran 
wore glasses for reading and indicated there was no 
significant medical history.  

The postservice medical records include private outpatient 
and hospital treatment records dated from October 2000 to 
January 2001 which show a history of heavy alcohol use and 
end stage liver disease.  October 2000 treatment records note 
that the veteran did not have any significant past medical 
history and was seen for complaints of rapid weight gain, 
bilateral lower extremity edema and increased abdominal 
girth.  It was indicated that testing revealed liver 
cirrhosis with tense ascities.  

After a full review of the record, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
lists the immediate cause of death as aspiration pneumonia.  
Hepatoencephalopathy and cirrhosis were listed as conditions 
leading to the immediate cause of death.  The earliest onset 
any of the conditions listed was 5 years prior to the 
veteran's death, as noted on the death certificate.  The 
evidence fails to reveal the existence of pneumonia or liver 
disease during service.  There is no evidence showing that 
cirrhosis of the liver was present to a compensable degree 
within the first year following discharge.  The first 
evidence of a diagnosis of cirrhosis of the liver was in 
2000, many years after discharge in 1985.  There is no 
competent medical evidence relating the veteran's cause of 
death to his active service.  It is noted that the death 
certificate lists alcohol (ETOH) as an underlying cause that 
initiated events leading to death.  The Board notes, however, 
that the relevant statute essentially precludes an award of 
benefits based on abuse of alcohol.  See 38 U.S.C.A. § 1110.

The Board has also considered the appellant's contentions to 
the effect that the veteran's liver disease had its onset 
during service and this led to his death.  As a layperson, 
the appellant is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability or death.  Thus, her statements regarding 
medical causation are not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

The claim for service connection for the cause of the 
veteran's death is denied



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


